           Case 2:19-cv-00695-RSL-TLF Document 35 Filed 08/07/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
 7

 8   STEVEN MCKEEHAN,

 9                                     Plaintiff,    NO. 2:19-cv-00695-RSL-TLF
            v.
10                                                   STIPULATION AND ORDER OF
     THYSSENKRUPP ELEVATOR                           DISMISSAL
11   CORPORATION, a foreign corporation,
12
     THYSSENKRUPP ELEVATOR
     MANUFACTURING, INC., a foreign
13   corporation, and, SCHINDLER
     ELEVATOR CORPORATION, a foreign
14   corporation,
15                                 Defendants.
16

17
                                              STIPULATION
18
            COME NOW all parties hereto, in all their capacities, by and through their
19
     undersigned attorneys of record, and stipulate that all claims asserted herein, or which
20
     could have been asserted herein, by and between Steven McKeehan and Schindler
21
     Elevator Corporation, have been fully, finally and forever resolved and settled
22
     satisfactorily and that the Complaint of Steven McKeehan shall be dismissed with
23
     prejudice and without costs to any party.
24

25



     STIPULATION AND ORDER OF DISMISSAL - 1           PREG O'DONNELL & GILLETT PLLC
                                                                     901 FIFTH AVE., SUITE 3400
                                                                SEATTLE, WASHINGTON 98164-2026
                                                        TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
           Case 2:19-cv-00695-RSL-TLF Document 35 Filed 08/07/20 Page 2 of 2




 1
            DATED this 7th day of August, 2020.
 2
                                                   PALACE LAW
 3

 4                                                 By s/Jeffrey Twersky
 5                                                      Jeffrey Twersky, WSBA #26581
                                                   Attorneys for Plaintiff
 6

 7                                                 PREG O’DONNELL & GILLETT PLLC
 8

 9                                                 By s/ Debra Dickerson
                                                        Debra Dickerson, WSBA #20397
10                                                 Attorneys for Defendant Schindler Elevator
                                                   Corporation
11

12                                            ORDER
13          THIS MATTER having come on for hearing upon the above stipulation for
14   dismissal, and the court having reviewed the files and records herein and being fully
15   advised, now, therefore,
16          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Complaint of
17   Steven McKeehan, Case No. 2:19-cv-00695 be, and the same is hereby, dismissed with
18   prejudice and without costs to any party.
19
            Dated this 7th day of August, 2020.
20

21
                                                 A
22                                               Robert S. Lasnik
                                                 United States District Judge
23

24

25



     STIPULATION AND ORDER OF DISMISSAL - 2             PREG O'DONNELL & GILLETT PLLC
                                                                       901 FIFTH AVE., SUITE 3400
                                                                  SEATTLE, WASHINGTON 98164-2026
                                                          TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
